DETAILED ACTION
This action is in response to the claims filed 07/07/2022 for application 15/845,509. Claims 1, 3, 6, 13, 19, 20 and 26 have been amended, claim 24 has been canceled, and claim 27 is new. Thus, claims 1-3, 5-7, 10-20, 23, and 26-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 10-20, 23 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories.
Step 2A Prong 1 Analysis: Claims 1 recites, in part, obtaining a set of decision alternatives, obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input, determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers, interacting with the decision makers, and identifying sub-groups of decision makers that one of agree and disagree with one another. The limitations of obtaining a set of decision alternatives, further obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input and determining a degree of consensus using that information, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitations of: 
obtaining a set of decision alternatives can be considered to be an observation in the human mind, 
obtaining data input from the decision makers can be considered to be an observation in the human mind, 
combining the data input and having logic to synthesize the data input can be considered to be an evaluation in the human mind, 
determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers can be considered to be an evaluation in the human mind, 
interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable can be considered to be an evaluation in the human mind, and 
identifying sub-groups of decision makers that one of agree and disagree with one another can be considered to be an evaluation in the human mind.
Additionally, the limitations of: 
reporting the decision to the decision makers, actively suggesting to the decision makers a set of discussions to engage in, interacting with the decision makers, actively facilitating the discussion and establishing independent communication channels between the decision makers that one of agree and disagree with one another across the set of decision alternatives can be interpreted as managing interactions between people under certain methods of organizing human activity.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device”, “processor device”, “the multi-model synthesis module”, and “allocating compute resources”. The – “memory device”, “processor device”, “the multi-model synthesis module” and “allocating compute resources”, in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP§2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claim further recites: obtaining, with one or more cognitive sensors, data input from the decision makers… Obtaining data input from decision makers with one or more cognitive sensors is an insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application. Additionally, the modalities of communication including a text modality, a voice modality, and a visual modality are just more specifics of the judicial exception and do not amount to an integration of the judicial exception into a practical application nor significantly more than the judicial exception. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor device, memory device, multi-modal synthesis module and allocating compute resources to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). Additionally, the limitation of obtaining data input from decision makers with one or more cognitive sensors is also well-understood, routine and conventional, as evidenced by Kephart et al. (“A Symbiotic Cognitive Computing Perspective on Autonomic Computing”, § I. Introduction). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: a step of presenting to the decision makers the decision as a ranked list of the decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
As noted above, the claim does recite the additional element “processor device”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 1 above. The claim is not patent eligible. 

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step combining the data input comprises, with the multi-modal synthesis module, the measuring the degree of consensus for each decision alternative across the set of decision makers. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: a step of facilitating termination of the decision process when the degree of consensus is below at least one pre-determined threshold. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
As noted above, the claim does recite the additional element “processor device”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 1 above. The claim is not patent eligible.

Regarding claim 6, the rejection of claim 5 is further incorporated, and further, the claim recites: wherein the step of facilitating termination of the decision process further comprises presenting to the decision makers a visualization of the analysis of the degree of consensus. Presenting data to the decision makers is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. 
The claim further recites: providing an interface by which the decision makers can determine whether the decision process is to be terminated. Providing an interface for decision makers to determine if a decision process should be terminated is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. 
The claim does not include any additional elements that amount to significantly more than the judicial exception. These limitations are just a nominal or tangential addition to the claim, and presenting data and providing an interface are also well-understood, routine and conventional, as evidenced by Perez (“A Mobile Decision Support System for Dynamic Group Decision-Making Problems”, See Fig. 7 and Fig. 9(b)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 7, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the step of actively suggesting comprises using at least one of text synthesis and speech synthesis to suggest the sub-groups of decision makers and associated subsets of decision alternatives to be discussed. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of actively facilitating the discussion comprises providing factual information relating to the decision alternatives under discussion. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of actively facilitating the discussion comprises leading the sub-groups through a series of questions designed to help the decision makers re-evaluate their assessments of desirability of the various decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of at least two of the decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of a specified subset of a full set of decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker to evaluate each member of a specified subset of the full set of decision alternatives along a specified set of attributes. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of identifying the sub-groups of decision makers comprises: applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. This claim recites additional mental steps in addition to the mental steps identified in the rejection of claim 5, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 17, the rejection of claim 2 is further incorporated, and further, the claim recites: wherein the step of presenting the decision further comprises outputting an assessment of the degree to which that consensus corresponds to provided decision maker preferences. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the step of obtaining input representing the set of decision alternatives comprises actively eliciting from the decision makers a list of decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 19, 
Step 1 Analysis: Claim 19 is directed to a process, which falls within one of the four statutory categories.
Step 2A Prong 1 Analysis: Claim 19 recites, in part, obtaining a set of decision alternatives, obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input, determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers, interacting with the decision makers, and identifying sub-groups of decision makers that one of agree and disagree with one another. The limitations of obtaining a set of decision alternatives, further obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input and determining a degree of consensus using that information, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitations of: 
obtaining a set of decision alternatives can be considered to be an observation in the human mind, 
obtaining data input from the decision makers can be considered to be an observation in the human mind, 
combining the data input and having logic to synthesize the data input can be considered to be an evaluation in the human mind, 
determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers can be considered to be an evaluation in the human mind, 
interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable can be considered to be an evaluation in the human mind, and 
identifying sub-groups of decision makers that one of agree and disagree with one another can be considered to be an evaluation in the human mind.
Additionally, the limitations of: 
reporting the decision to the decision makers, actively suggesting to the decision makers a set of discussions to engage in, interacting with the decision makers, actively facilitating the discussion and establishing independent communication channels between the decision makers that one of agree and disagree with one another across the set of decision alternatives can be interpreted as managing interactions between people under certain methods of organizing human activity.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device”, “processor device”, “the multi-model synthesis module”, and “allocating compute resources”. The – “memory device”, “processor device”, “the multi-model synthesis module” and “allocating compute resources”, in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP§2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claim further recites: obtaining, with one or more cognitive sensors, data input from the decision makers… Obtaining data input from decision makers with one or more cognitive sensors is an insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application. Additionally, the modalities of communication including a text modality, a voice modality, and a visual modality are just more specifics of the judicial exception and do not amount to an integration of the judicial exception into a practical application nor significantly more than the judicial exception. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor device, memory device, multi-modal synthesis module and allocating compute resources to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). Additionally, the limitation of obtaining data input from decision makers with one or more cognitive sensors is also well-understood, routine and conventional, as evidenced by Kephart et al. (“A Symbiotic Cognitive Computing Perspective on Autonomic Computing”, § I. Introduction). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 20, 
Step 1 Analysis: Claim 20 is directed to a process, which falls within one of the four statutory categories.
Step 2A Prong 1 Analysis: Claim 20 recites, in part, obtaining a set of decision alternatives, obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input, determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers, interacting with the decision makers, and identifying sub-groups of decision makers that one of agree and disagree with one another.. The limitations of obtaining a set of decision alternatives, further obtaining data input from the decision makers, combining the data input and having logic to synthesize the data input and determining a degree of consensus using that information, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitations of: 
obtaining a set of decision alternatives can be considered to be an observation in the human mind, 
obtaining data input from the decision makers can be considered to be an observation in the human mind, 
combining the data input and having logic to synthesize the data input can be considered to be an evaluation in the human mind, 
determine a degree of consensus, reporting the decision to decision makers, actively suggesting to the decision makers can be considered to be an evaluation in the human mind, 
interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable can be considered to be an evaluation in the human mind, and 
identifying sub-groups of decision makers that one of agree and disagree with one another can be considered to be an evaluation in the human mind.
Additionally, the limitations of: 
reporting the decision to the decision makers, actively suggesting to the decision makers a set of discussions to engage in, interacting with the decision makers, actively facilitating the discussion and establishing independent communication channels between the decision makers that one of agree and disagree with one another across the set of decision alternatives can be interpreted as managing interactions between people under certain methods of organizing human activity.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “memory device”, “processor device”, “processor-readable storage medium”, “the multi-model synthesis module”, and “allocate compute resources”. The – “memory device”, “processor device”, “processor-readable storage medium”, “the multi-model synthesis module”, and “allocate compute resources”, in the claims are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP§2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claim further recites: obtaining, with one or more cognitive sensors, data input from the decision makers… Obtaining data input from decision makers with one or more cognitive sensors is an insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application. Additionally, the modalities of communication including a text modality, a voice modality, and a visual modality are just more specifics of the judicial exception and do not amount to an integration of the judicial exception into a practical application nor significantly more than the judicial exception.  The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor device, memory device, multi-modal synthesis module, and allocating compute resources to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). Additionally, the limitation of obtaining data input from decision makers with one or more cognitive sensors is also well-understood, routine and conventional, as evidenced by Kephart et al. (“A Symbiotic Cognitive Computing Perspective on Autonomic Computing”, § I. Introduction). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 23, the rejection of claim 19 is further incorporated, and further, the claim recites: wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 19 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 26, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the one or more cognitive sensors include at least a first sensor of a first type and at least a second sensor of a second type different from the first type; wherein the data comprised within the data input and obtained by the multiple different cognitive sensors is normalized into a given data format. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 27, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the steps of. determining the degree of consensus comprises identifying sub-groups of decision makers that disagree with one another across a portion of the set of decision alternatives; and actively facilitating the discussion comprise allocating compute resources to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that disagree with one another across the set of decision alternatives. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-15, 17-20, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Palomares et al. (A Consensus Model to Detect and Manage Noncooperative Behaviors in Large-Scale Group Decision Making, hereinafter "Palomares") in view of Perez et al. (A Mobile Decision Support System for Dynamic Group Decision-Making Problems, hereinafter "Perez") and further in view of Kephart et al. ("A Symbiotic Cognitive Computing Perspective on Autonomic Computing", hereinafter "Kephart") and further in view of Cross et al. ("US 20090112782 A1", hereinafter "Cross").

Regarding claim 1, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
and determine a degree of consensus among the decision makers in accordance with the desirability indicators obtained (“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being above a predetermined acceptance level, reporting the decision to the decision makers (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process.” [pg. 520, right col, § Consensus Control; It is implicit that by moving on to the selection process, the decision would need to be reported to the decision makers in order for a decision to be selected.]);
in response to the degree of consensus being below the predetermined acceptance level (“If cr < μ, the moderator advises experts to modify their preferences in order to increase the level of agreement in the following rounds.” [pg. 520, right col, § Advice Generation]), actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]),
and interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable (“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be determined acceptable to reach that conclusion.);
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]); 
wherein the step of determining the degree of consensus comprises identifying sub-groups of decision makers that one of agree and disagree with one another across the set of decision alternatives (“
    PNG
    media_image1.png
    94
    493
    media_image1.png
    Greyscale
” [pg. 522, right column, § Similar Cluster Composition; note: Examiner is interpreting the experts’ membership degrees having close values with one another would mean they would agree with one another. See further: “
    PNG
    media_image2.png
    77
    327
    media_image2.png
    Greyscale
” [pg. 523, § R2., ¶2]); and
However Palomares fails to explicitly teach fails to explicitly teach A system comprising: 
one or more memory devices; and 
one or more processor devices operatively coupled to the one or more memory devices and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers, the one or more processor devices executing steps comprising:
obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers
Perez teaches A system comprising [See Fig. 11]: one or more memory devices; and one or more processor devices operatively coupled to the one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], the one or more processor devices executing steps comprising:
 and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]
Palomares/Perez fails to explicitly teach obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
Kephart teaches obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication (“To help develop our notion of symbiotic cognitive systems working in partnership with humans, we built a prototype mergers and acquisitions system. The prototype is situated in our laboratory, which contains several cameras, kinects, microphones, input devices such as wands, and displays, including a large 4x4 multi-panel display in the front. (note: corresponds to one or cognitive sensors) As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent) (note: corresponds to multiple modalities of communication), an avatar that represents the system.” [pg. 110, § II. Cognitive M&A Prototype, ¶1; See further figure 1 on pg. 111, “People working with one another and with the mergers and acquisitions prototype to discover companies that match desired criteria, obtain detailed information about likely candidates, and winnow the choices down to a small number that are most suitable.” corresponds to indicators of desirability correspond to the decision alternatives.]) wherein the modalities of communication include a text modality, a voice modality (“Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4]), and a visual modality (“As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent), an avatar that represents the system [pg. 110, § II. Cognitive M&A Prototype, ¶1]);   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input (“Figure 2 provides a high-level view of the multi-agent architecture. Over 20 agents communicate with one another via REST APIs and a pub-sub messaging system. The objective of the first part of the flow is command interpretation. Except for the M&A parser agent, all of the agents involved at this stage are entirely general, and could support any other cognitive application. Pub-sub messaging is used exclusively to drive the workflow through which audio signals are converted to an understanding of the commands issued by human participants. Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel. The system can use either the commercial Dragon Systems speech recognition engine2 or a proprietary one. The M&A parser agent subscribes to the TRANSCRIPT pub-sub channel. Using regular expressions, it processes utterances containing the attention word “Celia” into a JSON structure that captures the type of command and any relevant parameters, and publishes it to the COMMANDS channel…Thus a single request from a user may trigger a cascade of agent-to-agent communication throughout the system, eventually culminating in appropriate activity on the display and/or synthesized speech being played over the speaker.” [pg. 110, § II. Cognitive M&A Prototype, ¶4-5; See further Fig. 2 on pg. 111 discloses architecture combining the data inputs.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Perez’s teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]
However Palomares, Perez, and Kephart fails to explicitly teach wherein the step of actively facilitating the discussion comprises allocating compute resources to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that one of agree and disagree with one another across the set of decision alternatives. 
Cross teaches wherein the step of actively facilitating the discussion comprises allocating compute resources (“In addition, communications can be achieved via one or more wired and/or wireless networks, such as, but is not limited to, one or more of a Local Area Network (LAN), Wireless Local Area Network (WLAN), a Personal area network (PAN), a Campus area network (CAN), a Metropolitan area network (MAN), a Wide area network (WAN), a Wireless wide area network (WWAN), Bluetooth, Wi-Fi, messaging protocols such as, TCP/IP, SMS, MMS, extensible messaging and presence protocol (XMPP), real time messaging protocol (RTMP), instant messaging and presence protocol (IMPP), instant messaging, USSD, IRC, or any other wireless data networks or messaging protocols.” [¶0048; See further ¶0049-¶0050: “The gateways 120 and 122 can include a number of components such as, but is not limited to, protocol transistors, impedance matching devices, rate converters, fault isolators, and/or signal translators, etc., to interface to one or more networks with different protocols than the protocols under which the original signal was sent. The gateways 120 and 122 can further facilitate the establishment of a set of rules and administrative procedures between different network protocols such that communication can be established”]) to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that one of agree and disagree with one another across the set of decision alternatives (“In process 602, multiple users (e.g., at least one user) are connected to a communication thread. The users may have been participating in a discussion session. In some situations, some of the users may have received a request to join the conversation by the original participants via one or more communication channels. The users may be connected to a communication thread via a multi-way teleconference call. In addition, the users may be connected to the communications thread via an SMS text string from mobile devices. The users may also be participating in the discussion via a multi-way web-based chat session/chat room. The web-based chat room may be voice-enabled, such as, via VoIP, Skype, Voice of Wi-Fi (VoWi-Fi), and/or any other web-based voice communication services and protocols.” [¶0109; Examiner is interpreting using a web-based chat by services such as “Skype” to be equivalent to setting up independent communication channels. See further: “Note that in a given communications thread where a decision is to be made among several users, communications between the agent and the users can be multi-casted, directed towards a subgroup of users, and/or directed towards the relevant individual. Such options may include a default setting and/or be configurable by the users.” [¶0115; See further: [¶0111] “In some embodiments, the users in the communication thread are engaged in a group discussion where a consensus and/or agreement is to be made among at least a portion of the users, a decision-making agent can be requested to moderate the process.” corresponds to agreeing across a set of alternatives and see [¶0118] “In some situations, the users are not able to reach an agreement based on the list of suggestions provided by the agent. Therefore, a refinement process, can, in some embodiments, be performed by the agent to narrow the options, broaden the options, and/or come up with an additional set of options. Similarly, the refinement process can be performed automatically (e.g., based on existing information) and/or with the involvement of users (e.g., requesting additional information from the users).” corresponds to disagreeing across a set of alternatives.]]).
Palomares, Perez, Kephart, Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Perez’s/Kephart’s teachings to set up independent communication channels in association with subgroups of decision makers as taught by Cross. One would have been motivated to make this modification in order to assist decision makers to reach a decision or consensus. [0005, Cross]
 
Regarding claim 2, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Perez further teaches wherein the one or more processor devices execute a step of presenting to the decision makers the decision as a ranked list of the decision alternatives (“This phase transforms the global information about the alternatives into a global ranking of them, from which the set of solution alternatives is obtained.” [pg. 1247, bottom left column, § Exploitation; note: Examiner is interpreting the set of solution alternatives to include the decision.]). 
Palomares, Perez, Kephart, Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Kephart’s/Cross’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 3, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Palomares further teaches wherein the step of combining the data input comprises measuring the degree of consensus for each decision alternative across the set of decision makers (“
    PNG
    media_image3.png
    367
    456
    media_image3.png
    Greyscale
” [pg. 520, right column, section c); note: cml k is calculated using a consensus matrix using a set of experts. The degree of consensus is computed using cpl k = cml k]).
Kephart teaches measuring, with the multi-modal synthesis module (“Finally, in the middle of the lefthand side, there is a decision agent that compares companies and their attributes, and provides recommendations about which companies appear to align most favorably with the users’ inferred preferences. The decision agent is just in the process of being invoked in the frame shown in Figure 1; its function will be explored more fully in the next section. [pg. 112, right col, ¶2])
Palomares, Perez, Kephart, Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Perez’s/Cross’ teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]

Regarding claim 5, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Palomares further teaches wherein the one or more processor devices execute a step of facilitating termination of the decision process when the degree of consensus is below at least one pre-determined threshold (“If cr < μ, the moderator advises experts to modify their preferences in order to increase the level of agreement in the following rounds. Since this is the last phase of each discussion round in the CRP, the schemes to detect and manage noncooperative behaviors must be applied in a parallel way (see Sections III-B and C) so that experts’ importance weights wi will be updated before initiating the following round of discussion.” [pg. 520-521, right column, § 4) Advice generation, lines 1-4; note: increasing the level of agreement of decision makers would allow them to reach a consensus faster and thus would be a step in facilitating the terminating of the decision process.])

Regarding claim 6, Palomares/Perez/Kephart/Cross teaches the system of claim 5, where Palomares further teaches wherein the step of facilitating termination of the decision process further comprises presenting to the decision makers a visualization of the analysis of the degree of consensus (“A visual analysis of the consensus evolution among decision makers’ preferences throughout the discussion process, by means of a CRP monitoring tool to distinguish between those decision makers who move their preferences toward consensus and those ones who do not cooperate to achieve it, would also be very convenient to analyze consensus models.” [pg. 517, left column, ¶1]
Palomares fails to explicitly teach and providing an interface by which the decision makers can determine whether the decision process is to be terminated.
Perez teaches and providing an interface by which the decision makers can determine whether the decision process is to be terminated (“At the end of the decision process, the device will show to the experts the set of solution alternatives as an ordered set of alternatives, marking the most relevant ones [see Fig. 9(b)]. [pg. 1250, left column, § output; note: Examiner is interpreting providing an interface to be equivalent to displaying on a screen of a device a set of solutions thus the selection process has been reached.]).
Palomares, Perez, Kephart, and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Kephart’s/Cross’ teachings teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 7, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Perez further teaches wherein the step of actively suggesting comprises using at least one of text message and speech synthesis to suggest the sub-groups of decision makers and associated subsets of decision alternatives to be discussed. (“Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers) Thus, the restaurant R3 is replaced with the new restaurant R7 into the discussion subset of alternatives.” [pg. 1254, left column, ¶2; note: See Fig. 13 where the system asks a question via text message to change an alternative of the discussion. Thus suggesting a new subset of alternatives to be discussed.]) 
Kephart further teaches using at least one of text synthesis (“Pub-sub messaging is used exclusively to drive the workflow through which audio signals are converted to an understanding of the commands issued by human participants. Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4]) and speech synthesis (“In response to requests from human participants, or sometimes proactively, Celia communicates through the displays and via speakers that play synthesized speech over the laboratory speakers.” [pg. 110, § II. Cognitive M&A Prototype, ¶2]) 
Palomares, Perez, Kephart, and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Perez’s/Cross’ teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]

Regarding claim 10, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Perez further teaches wherein the step of actively facilitating the discussion comprises providing factual information relating to the decision alternatives under discussion (“Due to external factors, e.g., bookings cancelled, a new good restaurant called “Rodizio” is now available to celebrate dinner. Therefore, the list of new alternatives has a new element, and the system suggests that the bad restaurant is removed and the new one is inserted in the discussion subset.” [bottom right column of pg. 1253 – top left column of pg. 1254; note: A booking being canceled or a new restaurant is available would correspond to a “fact” which influences the discussion process among the alternatives.]).
Palomares, Perez, Kephart and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Kephart’s/Cross’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 11, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Perez further teaches wherein the step of actively facilitating the discussion comprises leading the sub-groups through a series of questions designed to help the decision makers re-evaluate their assessments of desirability of the various decision alternatives (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8)” [pg. 1250, left column, § Change of alternatives; note: See Fig. 8 for series of questions. Examiner is interpreting asking to replace poor alternatives with new ones and assessing if the experts want to update the discussion to be the same as re-evaluating their assessments of desirability of decision alternatives.]).
Palomares, Perez, Kephart and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Kephart’s/Cross’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 12, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Palomares further teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of at least two of the decision alternatives. (“
    PNG
    media_image4.png
    192
    522
    media_image4.png
    Greyscale
 ” [pg. 517, § Definition 1, right column, ¶2; note: Examiner is interpreting an assessment of two different alternatives to be equivalent to giving a rating to at least two of the decision alternatives.])

Regarding claim 13, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Perez further teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker for a rating of a specified subset of a full set of decision alternatives (“Note that the set of alternatives has six restaurants X = {R1,...,R6}, but we suppose that the experts cannot compare all of them altogether. Thus, they will evaluate only four of them (DSsize = 4), i.e., the initial discussion subset will consist of the first four, X’ = {R1,...,R4}.” [pg. 1252, right column, ¶4, lines 1-5; note: Examiner is interpreting experts evaluating the initial subset of alternatives to be equivalent to giving a rating to a specified subset of alternatives.).
Palomares, Perez, Kephart and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Kephart’s/Cross’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 14, Palomares/Perez/Kephart/Cross teaches teaches the system of claim 1, where Kephart further teaches wherein the step of obtaining the desirability of the decision alternatives comprises querying each decision maker to evaluate each member of a specified subset of the full set of decision alternatives along a specified set of attributes (“Suppose that human collaborators have interacted with the mergers and acquisitions prototype to bring it to the point depicted in Figure 1, i.e. they have explored the space of acquisition candidates, querying the system for companies with relevant business descriptions and numeric attributes (such as the number of employees and revenue) that fall in desired ranges. During the interleaving of information revealed by Celia with discussions among the collaborators that are in part triggered by that information, the collaborators develop an idea of what company attributes matter most to them, and they invoke the decision table” [pg. 113, left col, ¶2; See further ¶3-4 and Fig. 3]).
Palomares, Perez, Kephart, and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Perez’s/Cross’ teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]

Regarding claim 15, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Palomares further teaches wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value (“
    PNG
    media_image5.png
    336
    511
    media_image5.png
    Greyscale
” [pg. 522, left column, section 5); note: Examiner is interpreting the unanimity parameter to be the equation on the left, and the right would be the pre-determined threshold value, and the stopping criterion would be used to determine when the decision process will be terminated.])

Regarding claim 17, Palomares/Perez/Kephart/Cross teaches the system of claim 2, where Perez further teaches wherein the step of presenting the decision further comprises outputting an assessment of the degree to which that consensus corresponds to provided decision maker preferences (“the prototype lets the user send his/her preferences to the DSS through a mobile device, and the system returns to the expert the final solution or recommendations to increase the CL, depending on the stage of the decision process.” [pg. 1249, left column, bottom para; note Examiner is interpreting this as outputting a final solution (i.e. decision) which takes into account the preferences of the user. As the consensus level (CL) increases, the final decision will be more “consistent” towards the user’s preferences.]).
Palomares, Perez, Kephart and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Kephart’s/Cross’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 18, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Perez further teaches wherein the step of obtaining input representing the set of decision alternatives comprises actively eliciting from the decision makers a list of decision alternatives (“To do that, the server asks the experts if they agree with the proposed change. If the majority of the experts accept it, the discussion subset of alternatives is updated by changing the worst alternative of the set by the new one or by the first one in the supply list.” [pg. 1251, § Dynamic choice module of alternatives, left column; note: Examiner is interpreting supply list to be a list of decision alternatives. Furthermore actively eliciting would be similar to asking experts what alternatives they want to discuss and updating the supply list to the moderator.]).
Palomares, Perez, Kephart and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Kephart’s/Cross’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]

Regarding claim 19, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
and determine a degree of consensus among the decision makers in accordance with the desirability indicators obtained (“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being above a predetermined acceptance level, reporting the decision to the decision makers (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process.” [pg. 520, right col, § Consensus Control; It is implicit that by moving on to the selection process, the decision would need to be reported to the decision makers in order for a decision to be selected.]);
in response to the degree of consensus being below the predetermined acceptance level (“If cr < μ, the moderator advises experts to modify their preferences in order to increase the level of agreement in the following rounds.” [pg. 520, right col, § Advice Generation]), actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]),
and interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable (“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be determined acceptable to reach that conclusion.);
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]);
wherein the step of determining the degree of consensus comprises identifying sub-groups of decision makers that one of agree and disagree with one another across the set of decision alternatives (“
    PNG
    media_image1.png
    94
    493
    media_image1.png
    Greyscale
” [pg. 522, right column, § Similar Cluster Composition; note: Examiner is interpreting the experts’ membership degrees having close values with one another would mean they would agree with one another. See further: “
    PNG
    media_image2.png
    77
    327
    media_image2.png
    Greyscale
” [pg. 523, § R2., ¶2]); and 
However Palomares fails to explicitly teach fails to explicitly teach A method comprising: in a system comprising one or more processor devices operatively coupled to one or more memory devices and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers, the one or more processor devices executing steps comprising:
obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers
Perez teaches A method comprising: in a system [See Figure 11] comprising one or more processor devices operatively coupled to one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) and configured to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], the one or more processor devices executing steps comprising:
and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]
Palomares/Perez fails to explicitly teach obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
Kephart teaches obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication (“To help develop our notion of symbiotic cognitive systems working in partnership with humans, we built a prototype mergers and acquisitions system. The prototype is situated in our laboratory, which contains several cameras, kinects, microphones, input devices such as wands, and displays, including a large 4x4 multi-panel display in the front. (note: corresponds to one or cognitive sensors) As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent) (note: corresponds to multiple modalities of communication), an avatar that represents the system.” [pg. 110, § II. Cognitive M&A Prototype, ¶1; See further figure 1 on pg. 111, “People working with one another and with the mergers and acquisitions prototype to discover companies that match desired criteria, obtain detailed information about likely candidates, and winnow the choices down to a small number that are most suitable.” corresponds to indicators of desirability correspond to the decision alternatives.]) wherein the modalities of communication include a text modality, a voice modality (“Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4]), and a visual modality (“As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent), an avatar that represents the system [pg. 110, § II. Cognitive M&A Prototype, ¶1]);   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input (“Figure 2 provides a high-level view of the multi-agent architecture. Over 20 agents communicate with one another via REST APIs and a pub-sub messaging system. The objective of the first part of the flow is command interpretation. Except for the M&A parser agent, all of the agents involved at this stage are entirely general, and could support any other cognitive application. Pub-sub messaging is used exclusively to drive the workflow through which audio signals are converted to an understanding of the commands issued by human participants. Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel. The system can use either the commercial Dragon Systems speech recognition engine2 or a proprietary one. The M&A parser agent subscribes to the TRANSCRIPT pub-sub channel. Using regular expressions, it processes utterances containing the attention word “Celia” into a JSON structure that captures the type of command and any relevant parameters, and publishes it to the COMMANDS channel…Thus a single request from a user may trigger a cascade of agent-to-agent communication throughout the system, eventually culminating in appropriate activity on the display and/or synthesized speech being played over the speaker.” [pg. 110, § II. Cognitive M&A Prototype, ¶4-5; See further Fig. 2 on pg. 111 discloses architecture combining the data inputs.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Perez’s teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]
However Palomares, Perez, and Kephart fails to explicitly teach wherein the step of actively facilitating the discussion comprises allocating compute resources to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that one of agree and disagree with one another across the set of decision alternatives. 
Cross teaches wherein the step of actively facilitating the discussion comprises allocating compute resources (“In addition, communications can be achieved via one or more wired and/or wireless networks, such as, but is not limited to, one or more of a Local Area Network (LAN), Wireless Local Area Network (WLAN), a Personal area network (PAN), a Campus area network (CAN), a Metropolitan area network (MAN), a Wide area network (WAN), a Wireless wide area network (WWAN), Bluetooth, Wi-Fi, messaging protocols such as, TCP/IP, SMS, MMS, extensible messaging and presence protocol (XMPP), real time messaging protocol (RTMP), instant messaging and presence protocol (IMPP), instant messaging, USSD, IRC, or any other wireless data networks or messaging protocols.” [¶0048; See further ¶0049-¶0050: “The gateways 120 and 122 can include a number of components such as, but is not limited to, protocol transistors, impedance matching devices, rate converters, fault isolators, and/or signal translators, etc., to interface to one or more networks with different protocols than the protocols under which the original signal was sent. The gateways 120 and 122 can further facilitate the establishment of a set of rules and administrative procedures between different network protocols such that communication can be established”]) to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that one of agree and disagree with one another across the set of decision alternatives (“In process 602, multiple users (e.g., at least one user) are connected to a communication thread. The users may have been participating in a discussion session. In some situations, some of the users may have received a request to join the conversation by the original participants via one or more communication channels. The users may be connected to a communication thread via a multi-way teleconference call. In addition, the users may be connected to the communications thread via an SMS text string from mobile devices. The users may also be participating in the discussion via a multi-way web-based chat session/chat room. The web-based chat room may be voice-enabled, such as, via VoIP, Skype, Voice of Wi-Fi (VoWi-Fi), and/or any other web-based voice communication services and protocols.” [¶0109; Examiner is interpreting using a web-based chat by services such as “Skype” to be equivalent to setting up independent communication channels. See further: “Note that in a given communications thread where a decision is to be made among several users, communications between the agent and the users can be multi-casted, directed towards a subgroup of users, and/or directed towards the relevant individual. Such options may include a default setting and/or be configurable by the users.” [¶0115; See further: [¶0111] “In some embodiments, the users in the communication thread are engaged in a group discussion where a consensus and/or agreement is to be made among at least a portion of the users, a decision-making agent can be requested to moderate the process.” corresponds to agreeing across a set of alternatives and see [¶0118] “In some situations, the users are not able to reach an agreement based on the list of suggestions provided by the agent. Therefore, a refinement process, can, in some embodiments, be performed by the agent to narrow the options, broaden the options, and/or come up with an additional set of options. Similarly, the refinement process can be performed automatically (e.g., based on existing information) and/or with the involvement of users (e.g., requesting additional information from the users).” corresponds to disagreeing across a set of alternatives.]]).
Palomares, Perez, Kephart, Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Perez’s/Kephart’s teachings to set up independent communication channels in association with subgroups of decision makers as taught by Cross. One would have been motivated to make this modification in order to assist decision makers to reach a decision or consensus. [0005, Cross]

Regarding claim 20, Palomares teaches obtaining input representing a set of decision alternatives (“GDM problems are characterized by the participation of two or more experts in a decision problem, where a set of alternatives or possible solutions to the problem are presented” [pg. 517, § A. Group Decision Making, lines 1-3; the set alternatives would correspond to decision alternatives in a decision problem]); 
and determine a degree of consensus among the decision makers in accordance with the desirability indicators obtained (“§ Determine degree of consensus: The moderator computes the level of agreement in the group by means of a consensus measure, usually based on different similarity measures and aggregation operators.” [pg. 518, bottom left column, 2); Note: aggregation operators may include desirability indicators obtained as alternatives are ranked based off collective fuzzy preference relation during the aggregation phase.]);
in response to the degree of consensus being above a predetermined acceptance level, reporting the decision to the decision makers (“The overall consensus degree cr is compared with a consensus threshold μ ∈ [0, 1] established a priori. If cr ≥ μ, then the CRP ends and the group moves on to the selection process.” [pg. 520, right col, § Consensus Control; It is implicit that by moving on to the selection process, the decision would need to be reported to the decision makers in order for a decision to be selected.]);
in response to the degree of consensus being below the predetermined acceptance level (“If cr < μ, the moderator advises experts to modify their preferences in order to increase the level of agreement in the following rounds.” [pg. 520, right col, § Advice Generation]), actively suggesting to the decision makers a set of one or more discussions in which they should engage (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]),
and interacting with the decision makers to facilitate the discussion in order to obtain a degree of consensus that is determined acceptable (“The consensus model design allows an easy automation of the human moderator tasks, thus removing his/her inherent subjective bias and facilitating the resolution of GDM problems with large groups of experts computationally.” [pg 519, bottom right column, § A. Consensus Model Scheme; Examiner is interpreting a degree of consensus that is sufficient to be equivalent to the resolution of the GDM problem as a degree of consensus would be determined acceptable to reach that conclusion.);
wherein the step of actively suggesting comprises actively facilitating the discussion between the decision makers (“The moderator identifies furthest preferences from consensus and gives experts some pieces of advice, suggesting them how to modify their opinions and make them closer. Afterward, a new round of discussion begins with the gathering preferences phase.” [pg. 518, right column, § Generate feedback information]);
wherein the step of determining the degree of consensus comprises identifying sub-groups of decision makers that one of agree and disagree with one another across the set of decision alternatives (“
    PNG
    media_image1.png
    94
    493
    media_image1.png
    Greyscale
” [pg. 522, right column, § Similar Cluster Composition; note: Examiner is interpreting the experts’ membership degrees having close values with one another would mean they would agree with one another. See further: “
    PNG
    media_image2.png
    77
    327
    media_image2.png
    Greyscale
” [pg. 523, § R2., ¶2]); and 
However Palomares fails to explicitly teach fails to explicitly teach An article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed cause one or more processor devices operatively coupled to one or more memory devices to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers, wherein the facilitated decision process comprises: 
obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;      
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
and for each of those discussions which decision alternatives should be discussed and which of the decision makers should participate in the discussion;
wherein the step of actively facilitating the discussion comprises actively setting up communication channels between at least some of the sub-groups of the decision makers
Perez teaches An article of manufacture [See Figure 11] comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed cause one or more processor devices operatively coupled to one or more memory devices (Perez discloses mobile phones, thus would implicitly teach memory devices and processors as phones include these elements) to automatically facilitate a decision process to enable a set of decision makers to reach a decision that represents consensus among the decision makers [Abstract], wherein the facilitated decision process comprises:
and for each of those discussions which decision alternatives should be discussed (“When a bad or unavailable alternative deserves to be removed from the discussion subset or a new alternative deserves be inserted in the discussion subset, using the new management process of alternatives, the experts can assess if they want to update the discussion subset by changing these alternatives (see Fig. 8).” [pg. 1250, left column, § Change of alternatives; note: Examiner is interpreting allowing experts to choose which alternative they want in the discussion subset to be equivalent to determining which alternatives are to be discussed.]) and which of the decision makers should participate in the discussion (“With proper DSS tools, it is possible to determine which experts have similar opinions, and thus, experts may join or form different groups to better discuss every alternative and to try to influence other experts.” [pg. 1244, right column, ¶3; note: Examiner is interpreting determining experts with similar opinions and forming different groups to further discuss alternatives would be equivalent to determining which decision makers should participate in the discussion]);
	Palomares and Perez are both in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ teachings with Perez to include suggested alternatives and suggested decision makers. One would be motivated to do this modification in order to obtain a high degree of consensus. [Perez, pg. 1255, left column, § Advantages]
Palomares/Perez fails to explicitly teach obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication, wherein the modalities of communication include a text modality, a voice modality, and a visual modality;   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input
Kephart teaches obtaining, with one or more cognitive sensors, data input from the decision makers representing indicators of desirability corresponding to the decision alternatives, the data input including data associated with multiple modalities of communication (“To help develop our notion of symbiotic cognitive systems working in partnership with humans, we built a prototype mergers and acquisitions system. The prototype is situated in our laboratory, which contains several cameras, kinects, microphones, input devices such as wands, and displays, including a large 4x4 multi-panel display in the front. (note: corresponds to one or cognitive sensors) As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent) (note: corresponds to multiple modalities of communication), an avatar that represents the system.” [pg. 110, § II. Cognitive M&A Prototype, ¶1; See further figure 1 on pg. 111, “People working with one another and with the mergers and acquisitions prototype to discover companies that match desired criteria, obtain detailed information about likely candidates, and winnow the choices down to a small number that are most suitable.” corresponds to indicators of desirability correspond to the decision alternatives.]) wherein the modalities of communication include a text modality, a voice modality (“Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4]), and a visual modality (“As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent), an avatar that represents the system [pg. 110, § II. Cognitive M&A Prototype, ¶1]);   
combining the data input in a multi-modal synthesis module, the multi-modal synthesis module having logic to synthesize the data input (“Figure 2 provides a high-level view of the multi-agent architecture. Over 20 agents communicate with one another via REST APIs and a pub-sub messaging system. The objective of the first part of the flow is command interpretation. Except for the M&A parser agent, all of the agents involved at this stage are entirely general, and could support any other cognitive application. Pub-sub messaging is used exclusively to drive the workflow through which audio signals are converted to an understanding of the commands issued by human participants. Utterances are captured by microphones, rendered into text by a speech engine, and published to a TRANSCRIPT pub-sub channel. The system can use either the commercial Dragon Systems speech recognition engine2 or a proprietary one. The M&A parser agent subscribes to the TRANSCRIPT pub-sub channel. Using regular expressions, it processes utterances containing the attention word “Celia” into a JSON structure that captures the type of command and any relevant parameters, and publishes it to the COMMANDS channel…Thus a single request from a user may trigger a cascade of agent-to-agent communication throughout the system, eventually culminating in appropriate activity on the display and/or synthesized speech being played over the speaker.” [pg. 110, § II. Cognitive M&A Prototype, ¶4-5; See further Fig. 2 on pg. 111 discloses architecture combining the data inputs.]).
Palomares, Perez, and Kephart are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’ and Perez’s teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]
However Palomares, Perez, and Kephart fails to explicitly teach wherein the step of actively facilitating the discussion comprises allocating compute resources to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that one of agree and disagree with one another across the set of decision alternatives. 
Cross teaches wherein the step of actively facilitating the discussion comprises allocating compute resources (“In addition, communications can be achieved via one or more wired and/or wireless networks, such as, but is not limited to, one or more of a Local Area Network (LAN), Wireless Local Area Network (WLAN), a Personal area network (PAN), a Campus area network (CAN), a Metropolitan area network (MAN), a Wide area network (WAN), a Wireless wide area network (WWAN), Bluetooth, Wi-Fi, messaging protocols such as, TCP/IP, SMS, MMS, extensible messaging and presence protocol (XMPP), real time messaging protocol (RTMP), instant messaging and presence protocol (IMPP), instant messaging, USSD, IRC, or any other wireless data networks or messaging protocols.” [¶0048; See further ¶0049-¶0050: “The gateways 120 and 122 can include a number of components such as, but is not limited to, protocol transistors, impedance matching devices, rate converters, fault isolators, and/or signal translators, etc., to interface to one or more networks with different protocols than the protocols under which the original signal was sent. The gateways 120 and 122 can further facilitate the establishment of a set of rules and administrative procedures between different network protocols such that communication can be established”]) to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that one of agree and disagree with one another across the set of decision alternatives (“In process 602, multiple users (e.g., at least one user) are connected to a communication thread. The users may have been participating in a discussion session. In some situations, some of the users may have received a request to join the conversation by the original participants via one or more communication channels. The users may be connected to a communication thread via a multi-way teleconference call. In addition, the users may be connected to the communications thread via an SMS text string from mobile devices. The users may also be participating in the discussion via a multi-way web-based chat session/chat room. The web-based chat room may be voice-enabled, such as, via VoIP, Skype, Voice of Wi-Fi (VoWi-Fi), and/or any other web-based voice communication services and protocols.” [¶0109; Examiner is interpreting using a web-based chat by services such as “Skype” to be equivalent to setting up independent communication channels. See further: “Note that in a given communications thread where a decision is to be made among several users, communications between the agent and the users can be multi-casted, directed towards a subgroup of users, and/or directed towards the relevant individual. Such options may include a default setting and/or be configurable by the users.” [¶0115; See further: [¶0111] “In some embodiments, the users in the communication thread are engaged in a group discussion where a consensus and/or agreement is to be made among at least a portion of the users, a decision-making agent can be requested to moderate the process.” corresponds to agreeing across a set of alternatives and see [¶0118] “In some situations, the users are not able to reach an agreement based on the list of suggestions provided by the agent. Therefore, a refinement process, can, in some embodiments, be performed by the agent to narrow the options, broaden the options, and/or come up with an additional set of options. Similarly, the refinement process can be performed automatically (e.g., based on existing information) and/or with the involvement of users (e.g., requesting additional information from the users).” corresponds to disagreeing across a set of alternatives.]]).
Palomares, Perez, Kephart, Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Perez’s/Kephart’s teachings to set up independent communication channels in association with subgroups of decision makers as taught by Cross. One would have been motivated to make this modification in order to assist decision makers to reach a decision or consensus. [0005, Cross]

Regarding claim 23, Palomares/Perez/Kephart/Cross teaches the method of claim 19, where Palomares further teaches wherein the decision process is terminated when a measured unanimity parameter is less than or equal to a pre-determined threshold value (“
    PNG
    media_image5.png
    336
    511
    media_image5.png
    Greyscale
” [pg. 522, left column, section 5); note: Examiner is interpreting the unanimity parameter to be the equation on the left, and the right would be the pre-determined threshold value, and the stopping criterion would be used to determine when the decision process will be terminated.])

Regarding claim 26, Palomares/Perez/Kephart/Cross teaches The system of claim 1, where Kephart teaches wherein the one or more cognitive sensors include at least a first sensor of a first type and at least a second sensor of a second type different from the first type (“To help develop our notion of symbiotic cognitive systems working in partnership with humans, we built a prototype mergers and acquisitions system. The prototype is situated in our laboratory, which contains several cameras, kinects, microphones, input devices such as wands, and displays, including a large 4x4 multi-panel display in the front. As depicted in Figure 1, one or more people (acting in the role of acquisitions specialists) can use speech and gestures to interact with “Celia” (Cognitive Environments Laboratory Intelligent Agent), an avatar that represents the system.” [pg. 110, § II. Cognitive M&A Prototype, ¶1; cameras/microphones/etc… corresponds to different cognitive sensors.]); wherein the data comprised within the data input and obtained by at least the first sensor and the second sensor of the one or more cognitive sensors is normalized into a given data format (“The system can use either the commercial Dragon Systems speech recognition engine or a proprietary one. The M&A parser agent subscribes to the TRANSCRIPT pub-sub channel. Using regular expressions, it processes utterances containing the attention word “Celia” into a JSON structure that captures the type of command and any relevant parameters, and publishes it to the COMMANDS channel.” [pg. 110, § II. Cognitive M&A Prototype, ¶4; JSON structure would be equivalent to a given data format.]).
Palomares, Perez, Kephart, and Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Perez’s/Cross’ teachings to implement a multi-modal synthesis module to combine multiple modalities of communication as taught by Kephart. One would have been motivated to make this modification to provide ready access to relevant information with natural interfaces based on speech and gestures and to improve the decision making process among intelligent humans. [pg. 109, § I. Introduction, Kephart]

Regarding claim 27, Palomares/Perez/Kephart/Cross teaches The system of claim 1, 
	where Palomares teaches wherein the steps of. determining the degree of consensus comprises identifying sub-groups of decision makers that disagree with one another across a portion of the set of decision alternatives; (“
    PNG
    media_image2.png
    77
    327
    media_image2.png
    Greyscale
” [pg. 523, § R2., ¶2; noncooperative behavior would correspond to decision makers disagreeing with each other]) and
Cross teaches actively facilitating the discussion comprise allocating compute resources (“In addition, communications can be achieved via one or more wired and/or wireless networks, such as, but is not limited to, one or more of a Local Area Network (LAN), Wireless Local Area Network (WLAN), a Personal area network (PAN), a Campus area network (CAN), a Metropolitan area network (MAN), a Wide area network (WAN), a Wireless wide area network (WWAN), Bluetooth, Wi-Fi, messaging protocols such as, TCP/IP, SMS, MMS, extensible messaging and presence protocol (XMPP), real time messaging protocol (RTMP), instant messaging and presence protocol (IMPP), instant messaging, USSD, IRC, or any other wireless data networks or messaging protocols.” [¶0048; See further ¶0049-¶0050: “The gateways 120 and 122 can include a number of components such as, but is not limited to, protocol transistors, impedance matching devices, rate converters, fault isolators, and/or signal translators, etc., to interface to one or more networks with different protocols than the protocols under which the original signal was sent. The gateways 120 and 122 can further facilitate the establishment of a set of rules and administrative procedures between different network protocols such that communication can be established”]) to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that disagree with one another across the set of decision alternatives (“In process 602, multiple users (e.g., at least one user) are connected to a communication thread. The users may have been participating in a discussion session. In some situations, some of the users may have received a request to join the conversation by the original participants via one or more communication channels. The users may be connected to a communication thread via a multi-way teleconference call. In addition, the users may be connected to the communications thread via an SMS text string from mobile devices. The users may also be participating in the discussion via a multi-way web-based chat session/chat room. The web-based chat room may be voice-enabled, such as, via VoIP, Skype, Voice of Wi-Fi (VoWi-Fi), and/or any other web-based voice communication services and protocols.” [¶0109; Examiner is interpreting using a web-based chat by services such as “Skype” to be equivalent to setting up independent communication channels. See further: “Note that in a given communications thread where a decision is to be made among several users, communications between the agent and the users can be multi-casted, directed towards a subgroup of users, and/or directed towards the relevant individual. Such options may include a default setting and/or be configurable by the users.” [¶0115]]).
Palomares, Perez, Kephart, Cross are all in the same field of endeavor of group decision making. Palomares discloses a consensus model to use for group decision making problems. Perez discloses a mobile decision support system for group decision making problems. Kephart discloses a symbiotic cognitive system comprising human and software agents to perform decision making. Cross discloses a method for facilitating a group decision making process. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Palomares’/Perez’s/Kephart’s teachings to set up independent communication channels in association with subgroups of decision makers as taught by Cross. One would have been motivated to make this modification in order to assist decision makers to reach a decision or consensus. [0005, Cross]

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palomares in view of Perez, Kephart, and Cross and further in view of Cameron et al. (Military Decision Making using Schools of Thought Analysis - A Soft Operational Research Technique, with Numbers, hereinafter "Cameron").

Regarding claim 16, Palomares/Perez/Kephart/Cross teaches the system of claim 1, where Perez further teaches wherein the step of identifying the sub-groups of decision makers (“Because there are no more new alternatives, the question (Fig. 13) is sent to all the experts, and the system waits for the experts’ answers to update the discussion subset. Experts e1, e3, and e4 answer that they agree with the change. e2 does not answer the question within the threshold waiting time maxTime. (These experts would correspond to a sub-group of decision makers) Thus, the restaurant R3 is replaced with the new restaurant R7 into the discussion subset of alternatives.” [pg. 1254, left column, ¶2; note: Examiner is interpreting agents to be identical to decision makers and experts.]) comprises:
However Palomares/Perez/Kephart/Cross fails to explicitly teach applying a Kendall-Tau analysis to determine sub-groups of similar decision makers; and within each sub-group of decision makers, identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis.
Cameron teaches applying a Kendall-Tau analysis to determine sub-groups of similar decision makers (“A macro was developed in Excel that provides Kendall’s rank correlation coefficient (τb) for all pairs of participants, and for pairing each participant with the group’s ranking by rank sum.” [pg. 6, ¶2, lines 1-2] note: By doing a Kendall-Tau analysis, similar “participants” (decision makers) who show considerable agreement would be grouped together.); and within each sub-group of decision makers (See pg. 6-8 for identifying clusters (i.e. sub groups)), identifying subsets of decision alternatives for which there is agreement or disagreement using one of a Condorcet and Ranked pairs analysis. (A representative from the sub-group's ranked options can be discussed. “It may also lead to a renewed discussion of the criteria used to rank the alternatives, as statements of proposed criteria often leave a lot to individual interpretations. In this example, the participants could return to a discussion of their individual interpretations of “anticipated value to their future professional careers”. It may be that, only once the participants have applied some candidate criteria to alternatives, do they realize the interpretations by some participants are at considerable variance with the interpretation of others." [pg. 7, ¶2, lines 3-8; note: Examiner is interpreting this as a ranked pairs analysis.])
Palomares, Perez, Kephart, Cross and Cameron all teach group decision making and are analogous and in the same field of endeavor. Cameron specifically teaches decision analysis techniques used to combine clusters to derive a single group preference. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the group decision making consensus model of Palomares, the mobile decision support system of Perez, the symbiotic cognitive system of Kephart and the method for facilitating a group decision making process as taught by Cross with the decision analysis techniques of Cameron to identify clusters (sub-groups) of similarly minded decision makers. [Cameron, pg. 2, ¶7]

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 

Applicant appears to assert on pg. 9 that the claimed invention is not directed to an abstract idea. Examiner respectfully disagrees. The limitations that are emphasized in the arguments, in particular, “the step of determining the degree of consensus comprises identifying sub-groups of decision makers…” can be interpreted as a mental step/process under broadest reasonable interpretation. There are no further elements or details in the claim besides the use of generic computer component performing generic computer functions that would amount to an integration of the abstract idea into a practical application nor significantly more. Therefore, the claims are directed to an abstract idea. 

Applicant appears to assert on pgs. 10-14 that the claimed invention is clearly within a specific technical field of computer technology. Examiner respectfully disagrees. The use of cognitive sensors is an additional element however, they are merely being used as tools to apply the judicial exception. In addition, establishing independent communication channels between the decision makers does not amount to an improvement in computer functionality, rather it appears to be merely used as a tool to perform the abstract idea. Allocating compute resources also appears to be merely used as a tool to perform the abstract idea by use of generic computer functions. There are no details in the claims that show an improvement to computer functionality or a technological improvement in computer processes. The claims as currently recited are not directed to an improvement in the functioning a processor/memory/computer rather it appears the claims are directed to an improvement to the abstract idea. Improvements to an abstract idea are still considered an abstract idea. Therefore, applicant’s arguments are not persuasive. 
Regarding the rejections under 35 U.S.C. § 103:
Applicant’s arguments regarding the particular limitation of “wherein the step of actively facilitating the discussion comprises allocating compute resources to actively establish independent communication channels between at least some of the identified sub-groups of the decision makers that one of agree and disagree with one another across the set of decision alternatives” has been considered but are not persuasive. Simply stating that the collective teachings in the prior art of Cross do not teach the limitation does not present a persuasive argument. The examiner has provided a relevant citation from Cross to fulfill “setting up communication channels” as noted above in the 103 rejection. Cross explicitly uses communication threads via “Skype” (¶0115) which would correspond to establishing independent communication channels given the BRI of the limitation. Furthermore, the examiner has also provided further teaching from Cross that would correspond to “allocating compute resources”. Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122